NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  The IDS filed on March 18, 2021 has been considered.
This is an Allowance for Reissue Application 16/204,958 (“‘958”) for U.S. Patent No. 9,620,012 (“‘012”) in response to the RCE filed March 18, 2021.
	Claims 1-9 are now pending and allowed (the latest listing of claims is dated October 8, 2020).

Reason for Reissue
	The error upon which '012 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed November 29, 2018 (“Reissue Dec”), says, “New dependent claims 7-9 that are narrower in scope than the existing patent claims are added. At least the scope of the new claims is narrower than the scope of original claims 1, 3, and 6. The new claims further recite, "the information indicating that the 

Terminal Disclaimer
The terminal disclaimer filed on August 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/206,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, individually, or in combination teach, inter alia:  
acquire first information indicating that a driver's vehicle is receiving driving assistance in which a speed is controlled to allow the driver's vehicle to pass a signal with a traffic light of the signal turned green; output first notification to other vehicles in accordance with the first information; and transmit a packet signal including the first notification, wherein the processor is further caused to: acquire second information indicating that a running condition is changed due to the driving assistance, and output second notification to the other vehicles before the running condition is changed, when acquiring the second information indicating that the running condition is changed due to the driving assistance.


Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘012 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992